 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3
     HOLLY A. VANCE
 4   Assistant United States Attorney
     United States Attorney’s Office
 5   100 West Liberty Street, Suite 600
     Reno, NV 89501
 6   (775) 784-5438
     Holly.A.Vance@usdoj.gov
 7
     Attorneys for United States of America
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
     MARY KIM PICCININI, and                           Case No. 3:17-cv-00584-HDM-WGC
12   GEORGE ELDRIDGE & SON, INC.,

13                         Plaintiffs,                 STIPULATION FOR EXTENSION OF
                                                       TIME TO RESPOND TO MOTION TO
14          v.                                         STRIKE (ECF NO. 55)

15   UNITED STATES OF AMERICA,                         (FIRST REQUEST)

16                         Defendant.

17

18          Defendant, United States of America, and Plaintiffs, Mary Kim Piccinini and George

19   Eldridge & Son, Inc., hereby stipulate and agree that Defendant may have a 21-day extension to

20   file its response to Plaintiffs’ Motion to Strike Documents Produced with Defendant’s Amended

21   Third Supplemental Disclosure Statement. (ECF No. 55). Defendant’s response is currently due

22   on December 20, 2019. An extension is needed, however, because key agency representatives are

23   out of the office due to the holidays and their input is needed in preparing and finalizing

24   Defendant’s response to Plaintiff’s motion. Also, defense counsel was out of the office on


                                                   1
 1   business and due to illness the week of December 9, 2019. An extension would give Defendant

 2   up to and including January 10, 2020, in which to respond to Plaintiffs’ motion.

 3          Defense counsel contacted Plaintiffs’ counsel via email and telephone, and Plaintiffs’

 4   counsel, Tom Brennan, advised that he does not object to Defendant’s extension request. This is

 5   Defendant’s first request for an extension of time. Defendant seeks this extension request in good

 6   faith and not for the purpose of delay.

 7          Dated: December 16, 2019.

 8          NICHOLAS A. TRUTANICH
            United States Attorney                        ROSE LAW OFFICE
 9
            s/ Holly A. Vance                             s/ Sean P. Rose
10          HOLLY A. VANCE                                SEAN P. ROSE
            Assistant United States Attorney              Counsel for Plaintiffs
11          Counsel for Defendant

12          DURNEY & BRENNAN LTD.

13          s/ Thomas R. Brennan
            THOMAS R. BRENNAN
14          Counsel for Plaintiffs

15

16          IT IS SO ORDERED.

17

18          DATED: December 17, 2019.                     __________________________________
                                                          HON. WILLIAM G. COBB
19                                                        United States Magistrate Judge

20

21

22

23

24


                                                     2
